Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie II, FIGS. 4-5, claims 1-3, 6, 8 and 10-11 in the reply filed on 07/08/2021 is acknowledged.
Claim Objections
Claims 4-5 and 7 are objected to because of the following informalities:  they are should be label as “withdrawn” due to the response to the restriction as stated above. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Lin (Patent No.: US 9768204).
Re claim 1, Lin, FIG. 3 teaches an array substrate, comprising: 
a substrate (10); and 
a first thin film transistor (222) and a second thin film transistor (31), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the ; and 
wherein a film layer in which (90) the first active layer (413) is located is disposed on a side of a film layer in which (303) the second active layer (301) is located facing away (in the upward direction) from the substrate (10), and in a direction perpendicular to a plane in which the substrate is located, a film (408/308) where the first A electrode is located, a film layer in which (408/308) the first B electrode is located, a film layer in which (307/407) the second A electrode is located and a film layer in which (307/407) the second B electrode is located each are disposed between the film layer in which (90) the first active layer (413) is located and the film layer in which (303) the second active layer (301) is located.
Claim(s) 1-2, 6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Choi (Patent No.: US 10658393).
Re claim 1, Choi, FIG. 4 teaches an array substrate, comprising: 
a substrate (110); and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the ; and 
wherein a film layer in which (180) where the first active layer (190) is located is disposed on a side of a film layer in which (120) the second active layer (131) is located facing away (in upward direction) from the substrate, and in a direction perpendicular to a plane in which the substrate is located, a film layer in which (160) the first A electrode (205/E2) is located, a film layer in which (160) the first B electrode (207) is located, a film layer in which (140) the second A electrode (203/E1) is located and a film layer in which (140) the second B electrode (201) is located each are disposed between the film layer in which (180) the first active layer (190) is located and the film layer in which (120) the second active layer (131) is located.
Re claim 2, Choi, FIG. 10A teaches the array substrate of claim 1, wherein the first A electrode (2211/E2) and the second A electrode (2203/E1) are arranged at a same layer and are electrically connected to each other; and 
wherein in the direction perpendicular to the plane in which the substrate is located, the first active layer (2190) has an overlapping portion with the first A electrode (2211/E2), wherein for the overlapping portion, a surface of the first active layer (2190) facing towards the substrate is in direct contact with a surface of the first A electrode (2211/E2) facing away from the substrate.
Re claim 6, Choi, FIG. 11 teaches the array substrate of claim 1, wherein 
the first thin film transistor (20) further comprises a first gate (3170); 
the array substrate further comprises a first gate insulating layer (3140) and a first passivation layer (3160/3180), wherein the first gate insulating layer is provided with a same shape (rectangular) as the first gate; and 
the first active layer (3190) comprises a first A electrode area (3211/E2), a first B electrode area (3213) and a first channel area (middle portion of 3190) between the first A electrode area and the first B electrode area; 
the first gate insulating layer (3140) is disposed on a side of the first active layer (3190) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, 
the first gate insulating layer overlaps the first channel area; the first gate (3130)  is disposed on a side of the first gate insulating layer facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate overlaps the first gate insulating layer (3140); and 
the first passivation layer (3160/3180) covers the first gate (3170), a part of the first active layer (3190), the second A electrode (3111/E2) and the second B electrode (3213).
Re claim 8, Choi, FIGS. 4 and 7 teaches the array substrate of claim 1, wherein the array substrate further comprises a buffer layer, a second gate insulating layer and an interlayer insulating layer, and the second thin film transistor further comprises a second gate; 
the buffer layer (120) is disposed between the film where the second active layer is located and the substrate; and 
the second active layer (131) comprises a second A electrode area (203/E1), a second B electrode area (201) and a second channel area (132) between the second A electrode area and the second B electrode area; wherein 
the second gate insulating layer (140) is disposed on a side of the second active layer facing away from the substrate; 
the second gate (151) is disposed on a side of the second gate insulating layer facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the second gate has an overlapping portion with the second channel area (132); 
the interlayer insulating layer is disposed on a side of the second gate facing away from the substrate; and 
the second A electrode (203/E1) and the second B electrode (201) are disposed on a side of the interlayer insulating layer facing away from the substrate, the second A electrode is electrically connected to the second A electrode area through a fifth via (320) which penetrates through the interlayer insulating layer (140/160/180) and the second gate insulating layer, and the second B electrode is electrically connected to the second B electrode area through a sixth via which penetrates through the interlayer insulating layer and the second gate insulating layer (140).
Re claim 10, Choi, FIGS. 4 and 7 teaches a display panel, comprising; an array substrate, an opposing substrate disposed facing to the array substrate and a light-emitting element between the array substrate and the opposing substrate; 
wherein the array substrate, comprises: 
a substrate (110); and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205/E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203/E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and 
wherein a film layer in which (180) where the first active layer (190) is located is disposed on a side of a film layer in which (120) the second active layer (131) is located facing away (in upward direction) from the substrate, and in a direction perpendicular to a plane in which the substrate is located, a film layer in which (160) the first A electrode (205/E2) is located, a film layer in which (160) the first B electrode (207) is located, a film layer in which (140) the second A electrode (203/E1) is located and a film layer in which (140) the second B electrode (201) is located each are disposed between the film layer in which (180) the first active layer (190) is located and the film layer in which (120) the second active layer (131) is located.
Re claim 11, Choi, FIGS. 4 and 7 teaches a display device, comprising a display panel; 
wherein the display panel, comprises: an array substrate, an opposing substrate disposed facing to the array substrate and a light-emitting element between the array substrate and the opposing substrate; 
wherein the array substrate, comprising: 
a substrate (110), and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205/E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203/E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and 
wherein a film layer in which (180) where the first active layer (190) is located is disposed on a side of a film layer in which (120) the second active layer (131) is located facing away (in upward direction) from the substrate, and in a direction perpendicular to a plane in which the substrate is located, a film layer in which (160) the first A electrode (205/E2) is located, a film layer in which (160) the first B electrode (207) is located, a film layer in which (140) the second A electrode (203/E1) is located and a film layer in which (140) the second B electrode (201) is located each are disposed between the film layer in which (180) the first active layer (190) is located and the film layer in which (120) the second active layer (131) is located.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Re claim 3, Choi, FIG. 10A teaches the array substrate of claim 2, wherein
the second thin film transistor (10) further comprises a second gate (1151); wherein a film layer in which the second gate is located is disposed between the film layer in which the second active layer (2131) is located and a film layer in which the second A electrode (2203/E1) and the second B electrode (2201) are located; 
the first B electrode (2213 of FIG. 10A or 3213 of FIG. 12A) and the second gate (2151/3151) are arranged in a same level and are electrically connected to each other (FIG. 2); and
the first B electrode (2211/E2) is electrically connected to the first active layer (2190) through a first via (2320).
Choi differs from the invention by not showing the first B electrode and the second gate are arranged in a same layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because they are forming at the same level and they are both conductive materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“First, Lin discloses that in a direction perpendicular to a plane in which a substrate 10 is located, although the layer in which the first gate insulator layer 407 is located and the layer in which the second gate insulator layer 408 is located are between the layers in which the substrate 10 and the planar layer 90 are disposed, the source electrode 409 and the drain electrode 411 are located on the layer in which the second gate insulator layer 408 is disposed, the source electrode 309 and the drain electrode 311 are located above the layer in which the first gate insulator layer 407 is disposed, and the planar layer 90 is disposed above the layer in which the poly-silicon semiconductor layer 301 is disposed (See FIG. 3). Therefore, Lin does not disclose the above different features of claim 1. 
Based on the above, claim I is novel over Lin. 
Second, Choi discloses that although the second insulation layer 160 and the first insulation layer 140 are disposed between the third insulation layer 180 and the buffer layer 120, the second drain electrode 205/E2 and the second source electrode 207 are disposed above the second insulation layer 160, the first source electrode 203/E I and the first drain electrode 201 are disposed above the second semiconductor layer 109, the second semiconductor layer 190 is disposed on the third insulation layer 180, the first semiconductor layer 131 is disposed on the buffer layer 120 (See FIG. 4), where the limitation "layer in which ... is located" is not written for succinctness. From the above, Choi can be seen that Lin does not disclose the above different features of claim 1.” Page 9 of 11.

The Examiner respectfully submits that Lin, FIG. 3 still reads on: 
wherein a film layer in which (90) the first active layer (413) is located is disposed on a side of a film layer in which (303) the second active layer (301) is located facing away (in the upward direction) from the substrate (10), and in a direction perpendicular to a plane in which the substrate is located, a film (408/308) where the first A electrode is located, a film layer in which (408/308) the first B electrode is located, a film layer in which (307/407) the second A electrode is located and a film layer in which (307/407) the second B electrode is located each are disposed between the film layer in which (90) the first active layer (413) is located and the film layer in which (303) the second active layer (301) is located, and
Choi, FIG. 4 still reads on:
wherein a film layer in which (180) where the first active layer (190) is located is disposed on a side of a film layer in which (120) the second active layer (131) is located facing away (in upward direction) from the substrate, and in a direction perpendicular to a plane in which the substrate is located, a film layer in which (160) the first A electrode (205/E2) is located, a film layer in which (160) the first B electrode (207) is located, a film layer in which (140) the second A electrode (203/E1) is located and a film layer in which (140) the second B electrode (201) is located each are disposed between the film layer in which (180) the first active layer (190) is located and the film layer in which (120) the second active layer (131) is located.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894